Citation Nr: 1433945	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain.  

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1945 to April 1946 and from September 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbosacral strain is manifested by a forward flexion of the thoracolumbar spine of 30 degrees and a combined range of motion of the thoracolumbar spine of 40 degrees, after repetitive use testing; while there is evidence of favorable ankylosis of the entire thoracolumbar spine, there is no evidence of unfavorable ankylosis or associated neurological manifestations.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5003, 5010, 5237, General Rating Formula for Diseases and Injuries of the Spine (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through a July 2009 letter sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claims, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  In July 2009, the Veteran was afforded a VA examination in conjunction with his increased evaluation claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The examination is adequate for the purposes of evaluating the Veteran's disability, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

I. Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.  

The Veteran's lumbosacral strain has been assigned an evaluation of 40 percent disabling throughout the appeal period pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237 (2013).  

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, the disability is evaluated as degenerative arthritis.  

Under Diagnostic Code 5003, degenerative arthritis, the disability is evaluated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.  However, in this case, the Veteran's limitation of motion is compensable.

Disabilities of the thoracolumbar spine are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  The Formula provides the following ratings, in relevant part as they apply to the thoracolumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

"Unfavorable ankylosis" is defined, in pertinent part, as "a condition in which... the entire thoracolumbar spine or the entire spine is fixed in flexion or extension."  Id., Note (5).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine".  68 Fed. Reg. at 51,455 (Supplementary Information).

Notes appended to the new General Rating Formula for Diseases and Injuries of the Spine specify that associated objective neurologic abnormalities are to be evaluated separately under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Id., Note (2).  Ranges of motion are to be rounded to the nearest five degrees.  Id., Note (4).  Separate disability ratings are to be given for the thoracolumbar and cervical spine segments. Id., Note (6).

With regards to range of motion testing, a July 2009 VA examination found the Veteran has no scoliosis, lordosis, or pelvic obliquity.  After three repetitions of movement, motion of the thoracolumbar spine was found as: forward flexion 30 degrees, extension 0 degrees, right and left lateral flexion 5 degrees, right and left lateral rotation 0 degrees.  The combined range of motion of the thoracolumbar spine, after repetitive use, was 40 degrees.  The VA examination report described increased pain, fatigue, weakens, lack of endurance and incoordination with repetitive motion.  The Veteran is shown to have abnormal gait and require an assistive device to move around.  The VA examiner noted the Veteran had no saddle anesthesia, incontinence, or other symptoms of cauda equine syndrome. 

Under the above circumstances, the Board finds insufficient evidence to warrant an evaluation in excess of 40 percent.  There is no evidence of favorable or unfavorable ankylosis of the entire spine or entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  The Board acknowledges that unfavorable ankylosis is defined as "a condition in which... the entire thoracolumbar spine or the entire spine is fixed in flexion or extension" and that the Veteran's thoracolumbar extension was recorded as 0 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (5), July 2009 VA Examination.  However, Note (5) also requires, in addition to fixed flexion or extension, "one of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  The evidence of record does not indicate the Veteran suffers from one of these issues as a result of his thoracolumbar spine being fixed in extension.  As such, the Board finds the 0 degree extension of the thoracolumbar spine evidences only favorable ankylosis warranting a 40 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered whether a separate evaluation for a neurological abnormality is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board finds a separate evaluation is not warranted for neurological manifestations of the Veteran's lumbosacral strain, as there is no evidence of bowel or bladder impairment, or other neurologic abnormality due to a low back disability.

The Board also acknowledges the Veteran's contentions that his service-connected disability warrants an evaluation greater than the one assigned herein.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria contained in 38 C.F.R. Part 4.  See Moray v. Brown, 2 Vet. App. 211, 214   (1993); see also 38 C.F.R. §§ 3.159(a)(1), (2) (2013).

Accordingly, the Board finds a preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent for the Veteran's lumbosacral strain.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
   
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral strain with the established criteria found in the rating schedule for these disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran's abnormal gait, favorable ankylosis, and limited range of motion of his lumbar spine are contemplated in the rating criteria.

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A rating in excess of 40 percent for a lumbosacral strain is denied.

REMAND

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. Consideration may be given to the veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairments caused by non-service connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The Veteran is presently rated for lumbosacral strain, evaluated as 40 percent, and bilateral hearing loss, evaluated as 10 percent.  The schedular threshold for TDIU is not met.  38 C.F.R. §§ 4.16, 4.25.

Consideration of an award of TDIU must also take into account whether a TDIU is warranted on an extraschedular basis.  However, the Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).

In a statement received in October 2010, the Veteran indicated he needs a walker or wheel chair to get around and can no longer work.  Furthermore, the July 2009 VA examination report states the Veteran "... had to quit work in 2007 due to his disability."  

Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), a remand is necessary to allow for an examination that considers unemployability in light of all of Veteran's service connected disabilities.  Additionally, the remand is necessary to allow the AOJ to submit the Veteran's claim to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extraschedular basis

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran VA Form 21-8940 and request he provide details regarding his employment history.  An appropriate period of time should be allowed for response.

2. Allow a reasonable time for response, then schedule the Veteran for a VA examination to evaluate the status of his service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail. 

The examiner is requested to provide an opinion as to whether the Veteran's service-connected disabilities, lumbosacral strain, evaluated as 40 percent, and bilateral hearing loss, evaluated as 10 percent, either singly or taken together, render him unable to secure or follow a substantially gainful occupation.  

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Then refer the Veteran's TDIU claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

4. After completing the above, and any development deemed necessary, readjudicate the Veteran's claim for a TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him and his representative with a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


